JENNEY, District Judge.
The opinion of the United States Circuit Court of Appeals for the Ninth Circuit in the case of United States v. Goodyear, 99 F.2d 523, having been called to the court’s attention; and it appearing to the court from an examination of said opinion that that case involved facts almost identical, in legal effect, with those in the case at bar; and it further appearing to this court that the said decision of the Ninth Circuit Court of Appeals in said Goodyear case is controlling, as a matter of legal precedent, over the issues in the case at bar, even though the opinion heretofore rendered in this cause (Sampson v. Welch, D.C., 23 F.Supp. 271) expresses the views of this court as to a proper determination of said issues,
It is therefore hereby ordered that the opinion heretofore rendered in this case be and it is hereby vacated and withdrawn; that findings, conclusions and judgment in accordance with the opinion in United States v. Goodyear, supra, be prepared by counsel for plaintiff herein, for presentation to this court for signature in accordance with the provisions of Rule 8 of the rules of this court.
So ordered.